Citation Nr: 0844240	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

2.  Entitlement to service connection for joint pain, 
including left knee and left ankle pain, to include as due to 
an undiagnosed illness and/or as secondary to a right knee 
disability.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
that in pertinent part denied the veteran's claims.  The 
veteran filed a timely appeal of these determinations to the 
Board.  

The issues of entitlement to service connection for a right 
knee disability and joint pains are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2000 decision, the Board denied the veteran's 
claim for service connection for a right knee disorder.  

2.  The evidence added to the record since the April 2000 
Board decision is not cumulative or redundant, and when 
considered with previous evidence of record relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Subsequent to the final April 2000 Board decision, new and 
material evidence has been received to reopen the claim of 
service connection for a right knee disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board has considered this legislation.  
However, given that the action taken below is favorable to 
the veteran, further discussion of VCAA is not required at 
this point.  

II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In an April 2000 decision, the Board denied the veteran's 
claim for service connection for a right knee disorder.  In 
this case, the evidence submitted after April 2000 consists 
of medical treatment records, VA examinations, reports of the 
veteran's private physician, and statements submitted by the 
veteran and his representative in support of the claim.  Of 
particular significance are the reports of the veteran's 
private physician dated in March and June 2004 indicating 
that the veteran injured his right knee during his military 
service and that this injury has been exacerbated by his 
post-service work activities.  The veteran was noted to have 
probable tendonitis involving the biceps tendon insertion of 
the right knee and underlying degenerative changes involving 
the medial meniscus.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the April 2000 Board 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a right knee condition is 
granted to that extent only.  The claim on its merits, 
however, requires additional development upon remand, as 
discussed below.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
right knee disability is reopened; the appeal to this extent 
is allowed, subject to further action as discussed below.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

With respect to the veteran's right knee claim, the Board 
notes that since the April 2000 Board decision denying the 
veteran's claim, the veteran submitted reports of the 
veteran's private physician dated in March and June 2004 
indicating that the veteran injured his right knee during his 
military service and that this injury has been exacerbated by 
his post-service work activities.  The veteran was noted to 
have probable tendonitis involving the biceps tendon 
insertion of the right knee and underlying degenerative 
changes involving the medial meniscus.  

The Board also notes that the veteran has been afforded 
several VA examinations over the years that have revealed 
diagnoses of various right knee disabilities, to include 
bilateral knee strain, chondromalacia patella of the 
bilateral knees, status post right knee strain with 
intermittent residuals of right knee pain or discomfort, and 
status post acute contusion and sprain of the right knee as 
well as ligament tear, lateral collateral ligament of the 
right knee.  These examiners discussed injury to the right 
knee in service, to include a motor vehicle accident while 
the veteran was serving in South West Asia, but none of these 
examination reports specifically offered opinions regarding 
whether the veteran has a right knee disability that is 
related to his time on active duty.  

With respect to the veteran's joint claim, the Board notes 
that the veteran has indicated that this involves primarily 
his left knee and ankle.  The veteran contends that this 
disability may be related to a left knee injury in service, 
or may be secondary to his right knee condition.  The veteran 
has also claimed that these joint pains may be due to an 
undiagnosed illness.  In this regard, the Board notes that an 
April 1999 VA examination report noted a 1992 fall and injury 
to the veteran's left knee in service.  The veteran has also 
been diagnosed with bilateral knee strain and chondromalacia 
patella of the bilateral knees.

Based on the foregoing, the Board concludes that a VA 
examination of the veteran's right and left knees, and left 
ankle, should be obtained.  This examination should include a 
review of the veteran's in-service and post-service medical 
history and should provide an opinion as to whether the 
veteran has current right and left knee disabilities, and/or 
a left ankle disability, that have been caused or aggravated 
by the veteran's service or, in the case of the left knee and 
ankle, the veteran's right knee condition.  In this regard, 
the Board finds that the examiner should comment on the 
veteran's service medical records, post-service medical 
records (to include numerous VA examinations over the years), 
and the March and June 2004 reports of the veteran's private 
physician indicating that the veteran's right knee disability 
may be the result of any injury to the knee in service.

Prior to affording the veteran updated VA examinations, he 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claims that have 
not already been associated with the veteran's claims file.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs him as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims file 
that have treated him since service for 
his right knee and his joint pains, to 
include his left knee and left ankle.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
examination of the veteran's right knee 
and joints, to include the left knee and 
left ankle.  All necessary special 
studies or tests should be accomplished.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any right knee or joint disability, to 
include any left knee or left ankle 
disability, found to be present.  In 
addition, the examiner should 
specifically indicate the diagnosis for 
each condition and offer an opinion as to 
whether it is at least as likely as not 
that a right knee or joint disability, to 
include any left knee or left ankle 
disability, had its onset in service or 
within one year of service.  The examiner 
should also offer an opinion regarding 
whether the veteran has a left knee or 
left ankle disability that is the result 
of or secondary to a right knee 
condition.  In this regard, the examiner 
should comment on the veteran's service 
medical records, post-service medical 
records (to include numerous VA 
examinations over the years), and the 
March and June 2004 reports of the 
veteran's private physician indicating 
that the veteran's right knee disability 
may be the result of any injury to the 
knee in service.  

If no specific joint condition, to 
include a left knee or left ankle 
disability, is diagnosed, the examiner 
should the indicate whether there have 
been objective indications of chronic 
joint disability, to include of the left 
knee or left ankle, that cannot be 
attributed to any known clinical 
diagnosis.  "Objective indications of 
chronic disability" include both 
"signs," in the medical sense of 
objective evidence perceptible to a 
physician, and other, non-medical 
indicators that are capable of 
independent verification.  To fulfill the 
requirement of chronicity, the illness 
must have persisted for a period of six 
months.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.
        
4.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


